IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1214
                            Filed September 23, 2015


IN THE INTEREST OF C.B. AND T.B.,
Minor Children,

J.B., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Joseph W. Seidlin,

District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      Cathleen J. Siebrecht of Siebrecht Law Firm, Des Moines, for appellant

mother.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Andrea S. Vitzthum,

Assistant County Attorney, for appellee State.

      Paul White of the Polk County Juvenile Public Defender, Des Moines,

attorney and guardian ad litem for minor children.



      Considered by Doyle, P.J., and Tabor and Bower, JJ.
                                               2


DOYLE, Presiding Judge.

          A mother appeals from the termination of her parental rights to her

children born in 2013 and 2014.1 Reviewing her claims de novo, see In re A.M.,

843 N.W.2d 100, 113 (Iowa 2014), we affirm.

I.        Background Facts and Proceedings

          The mother and the father were arrested for various criminal offenses after

a traffic stop in April 2014. Due to their incarceration, the parents stipulated to

the removal of C.B. C.B. was placed in foster care. The father died shortly

thereafter and the mother stipulated to the adjudication of C.B. as a child in need

of assistance (CINA). C.B. continued in foster care as the mother needed to

address her mental health issues and did not have stable housing.

          When T.B. was born in 2014, the mother was residing at Hope Ministries.

T.B. was allowed to stay there with her. The mother was making progress and it

was anticipated she would by reunified C.B. However, the mother was arrested

and jailed in October 2014 on an outstanding warrant. T.B. was removed from

her care and was adjudicated CINA.                 The mother was released from jail in

February 2015, and she reentered the Hope Ministries residential program. In

March 2015, the mother left and did not return, violating the terms of her

probation. She was taken back into custody in April 2015, her probation was

revoked, and she was sentenced to seven years in prison. The termination of

parental rights hearing was held in May 2015. The mother requested additional

time to be reunified with her children.



1
     The father of both children died during these proceedings.
                                         3


       The juvenile court terminated the mother’s parental rights under Iowa

Code section 232.116(1)(e) (2015) (adjudicated CINA and removed from the

parents’ care for a period of at least six consecutive months, and parents have

not maintained significant and meaningful contact with the child during the

previous six consecutive months and have made no reasonable efforts to resume

care of the child despite being given the opportunity to do so), and (h) (age three

or younger, adjudicated CINA and removed from the parents’ care for six of the

last twelve months, and cannot be returned to the parents’ custody at the time of

the termination hearing). The mother appeals.

II.    Discussion

       In determining whether parental rights should be terminated under Iowa

Code chapter 232, the juvenile court “follows a three-step analysis.” See In re

D.W., 791 N.W.2d 703, 706 (Iowa 2010).           Step one requires the court to

“determine if a ground for termination under section 232.116(1) has been

established” by the State.     See id.    If the juvenile court finds grounds for

termination, the court moves to the second step of the analysis: deciding if the

grounds for termination should result in a termination of parental rights under the

best-interest framework set out in section 232.116(2). See id. at 706-07. Even if

the juvenile court finds “the statutory best-interest framework supports

termination of parental rights,” the court must proceed to the third and final step:

considering “if any statutory exceptions set out in section 232.116(3) should

serve to preclude termination of parental rights.” See id. at 707. In terminating

the mother’s parental rights, the juvenile court appropriately employed this three-

step process.
                                         4


       “On appeal, we may affirm the juvenile court’s termination order on any

ground that we find supported by clear and convincing evidence.” See id. After

reviewing the record in this case de novo, we conclude grounds for termination

exist under section 232.116(1)(h). As mentioned above, under that subsection,

termination may be ordered when there is clear and convincing evidence a child

age three or younger, who has been adjudicated in need of assistance and

removed from the parent’s care for the last consecutive six months, cannot be

returned to the parent’s custody at the time of the termination hearing. See Iowa

Code § 232.116(1)(h).     The mother makes no argument that the first three

prongs were not proven. In any event, there can be no real dispute the first three

prongs of section 232.116(1)(h) have been met—at the time of termination, C.B.

and T.B. were both under three years of age, adjudicated CINA, and had been

out of the mother’s custody for the last six consecutive months.           See id.

§ 232.116(1)(h)(1)-(3). The mother’s claim implicates the fourth element, see id.

§ 232.116(1)(h)(4) (“There is clear and convincing evidence that the child cannot

be returned to the custody of the child’s parents . . . at the present time.”). The

mother disagrees with the juvenile court’s conclusion that to return the children to

her “in the foreseeable future may also be impossible due to her incarceration,

but in any event would subject them to great instability and uncertainty inflicted

by their mother.”

       It is clear the children could not have been returned to the mother’s

custody at the time of the termination-of-parental-rights hearing—the mother was

incarcerated. The mother has been sentenced to seven years’ incarceration.

Although conviction of a crime and the resulting imprisonment do not necessarily
                                        5


result in termination of parental rights, incarceration, by the same token, cannot

justify a parent’s lack of relationship with the child.   See In re M.M.S., 502
N.W.2d 4, 8 (Iowa 1993). Furthermore, when asked at the hearing, “But you can

acknowledge today that you are not in a place to have your children placed with

you, is that correct?” the mother responded “Yes.” We therefore agree with the

juvenile court that the evidence presented at the termination hearing

demonstrated the children could not be returned to her care at that time. Upon

our de novo review, we find termination of the mother’s parental rights was

proper under section 232.116(1)(h). Accordingly, we affirm on this issue.

      At the time of the termination hearing, two-year-old C.B. had been out of

the mother’s care for over a year, and eight-month-old T.B. had been out of her

care for seven months. Insofar as the mother suggests she needs additional

time before the children could be returned to her, “[w]e have repeatedly followed

the principle that the statutory time line must be followed and children should not

be forced to wait for their parent to grow up.” See In re N.F., 579 N.W.2d 338,

341 (Iowa Ct. App. 1998); see also Iowa Code § 232.116(2). The evidence here

clearly and convincingly establishes the mother will not be able to participate in

the children’s lives for a significant period of time due to her incarceration.

      As we have stated numerous times, children are not equipped with pause

buttons.   “The crucial days of childhood cannot be suspended while parents

experiment with ways to face up to their own problems.” In re A.C., 415 N.W.2d
609, 613 (Iowa 1987). While the law requires a “full measure of patience with

troubled parents who attempt to remedy a lack of parenting skills,” this patience

has been built into the statutory scheme of chapter 232. See In re C.B., 611
                                          6
N.W.2d 489, 494 (Iowa 2000).         Our supreme court has explained that “the

legislature, in cases meeting the conditions of [the Iowa Code], has made a

categorical determination that the needs of a child are promoted by termination of

parental rights.” In re M.W., 458 N.W.2d 847, 850 (Iowa 1990) (discussing then

Iowa Code section 232.116(1)(e)). Consequently, “[t]ime is a critical element,”

and parents simply “cannot wait until the eve of termination, after the statutory

time periods for reunification have expired, to begin to express an interest in

parenting.” See C.B., 611 N.W.2d at 495.

       At some point, as is the case here, the rights and needs of the children

must rise above the rights and needs of the parent. See In re C.S., 776 N.W.2d
297, 299 (Iowa Ct. App. 2009).        The public policy of the state having been

legislatively set, we are obligated to heed the statutory time periods for

reunification. The statutory time frames for reunification have passed. These

children are in need of permanency, and they should not have to wait any longer

in limbo during the mother’s incarceration. We conclude a grant of additional

time for the mother toward reunification is not justified here.

       Additionally, we note that both children are now residing in the same pre-

adoptive foster home. The juvenile court found, “[B]oth children are integrated

into the foster family. It is a caring and nurturing environment. The foster family

provides for both children’s physical, emotional and mental needs. The foster

family is able to provide for the children’s long term nurturing and growth.”

       For all the above reasons, we affirm the order terminating the mother’s

parental rights.

       AFFIRMED.